Citation Nr: 1541228	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  15-33 068	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES
 
1.   Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral pes planus.
 
2.   Entitlement to service connection for bilateral pes planus.
 
(The matters of entitlement to service connection for low back disability, bilateral hip disability, and a neurological disorder, to include radiculopathy, of the hands and feet are the subject of a separate Board decision.)
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 

WITNESSES AT HEARING ON APPEAL
 
The Veteran and Y.G.
 

ATTORNEY FOR THE BOARD
 
Jason A. Lyons, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1974 to December 1975.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A March 2015 videoconference hearing was held before the undersigned.  A prior hearing before another Veterans Law Judge pertained to different issues on appeal, and those issues are addressed in a separate decision.  
 
The Veteran has submitted through his representative a March 2015 private physician's statement, with waiver of review by the RO as the Agency of Original Jurisdiction (AOJ).
 
The reopened claim of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 
 

FINDINGS OF FACT
 
1.  A July 1981 rating decision that denied the Veteran's original claim for service connection for bilateral pes planus was not timely appealed, and new and material evidence was not submitted within a year of that decision.
 
2.  Evidence obtained since presents a reasonable possibility of substantiating that claim. 

 
CONCLUSIONS OF LAW
 
1.   The July 1981 rating decision which denied entitlement to service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2015).
 
2.  New and material evidence has been received to reopen the previously denied claim of service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.  §§ 5100, 5102, 5103A, 5107, 5126, sets forth requirements as to VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Given the decision to reopen and remand for further development the claim of entitlement to service connection for bilateral pes planus, at this time the Board need not address whether VA has complied with the VCAA.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).

An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

New and material evidence means evidence not previously submitted to agency decisionmakers, and which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
In this case, a July 1981 rating decision denied entitlement to service connection for a bilateral foot condition, listed as pes planus.  The RO determined that a bilateral foot disability pre-existed service and was not aggravated in service.  There was no appeal, and new and material evidence was not submitted within a year of that decision.  Hence, the decision is final.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302.  
 
Having reviewed the evidence submitted since July 1981 the Board will reopen the claim.  In this regard, since the July 1981 rating decision VA has received a March 2015 private physician's opinion from Dr. J.D.P., stating that "pes planus was aggravated beyond its natural progression in military service due to strenuous physical nature of active duty."  This evidence is new and material and sufficient to reopen the claim.  38 U.S.C.A. § 5108.

Accordingly, the claim is reopened.  


ORDER
 
New and material evidence having been received; the claim for service connection for bilateral pes planus is reopened.
 
 
REMAND
 
For the purpose addressing the merits of the claim of entitlement to service connection for bilateral pes planus, the aforementioned March 2015 private medical opinion is deficient in that it fails to provide a clear rationale or basis in fact for the opinion offered.  Nevertheless, this evidence when viewed in light of service treatment records noting complaints of pain due to pes planus trigger the need for VA to afford the appellant a new examination to address the nature and etiology of any diagnosed foot disorder, to include pes planus.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Additionally, inquiry must be made to secure the Veteran's records based on his claimed receipt of Social Security Administration disability benefits.  This was a remand directive in a January 2015 remand but no action has been taken.  Hence, further development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this claim is REMANDED for the following action:
 
1.  Obtain the Veteran's most recent VA outpatient treatment records, and associate these records with his electronic claims file within the Veterans Benefits Management System (VBMS).  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Obtain a copy of all the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for Social Security disability benefits and associate them with the claims file, VBMS file or Virtual VA file.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  [NOTE:  This directive is also included in a separate decision issued by a panel of Veterans Law Judges.]

3.  Then schedule the Veteran for VA podiatric examination.  The podiatrist must be provided access to the appellant's claims folder, VBMS file and Virtual VA file, and all records must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  Following the examination the podiatrist must provide an opinion addressing whether bilateral pes planus clearly and unmistakably pre-existed the Veteran's entrance upon active duty service.  If so, did pes planus undergo a permanent aggravation during service?  

If pes planus did NOT clearly and unmistakably pre-exist the appellant's active duty service the examiner must address whether it is at least as likely as not that pes planus is due to service.

A complete well-reasoned rationale must accompany any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiners do not have the needed knowledge or training.

4.  The Veteran must be given adequate notice of the date and place of any scheduled examination.  In the event that the examination is missed, associate with the record a copy of all notification letters sent to the Veteran from the VA medical facility scheduling his examination.  The Veteran is hereby advised that any failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

5.   Then review the claims file.  If any directive specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  

6.  Thereafter, readjudicate the claim on appeal, based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case, and provide him an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


